DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 8.8.22.
Claims 11-17, 20-21 are pending and have been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments and Amendments
Applicant's arguments filed 8.8.22 have been fully considered. Examiner thanks Applicant for
a) amending title per Examiner suggestion and 
b) addressing previous drawing objection by submitting new drawing and amending specification. 
Therefore, previous Objections are withdrawn.
c) Applicant has made  amendments to the independent claim 11 by combining with previous and currently cancelled claims 18 and 19. Applicant has also made minor amendments to dependent claims 14 and 20. This may necessitate new prior art search and application of new references as and when required. 
With respect to 35 U.S.C 102 rejections, the Applicant provides several arguments to which the
Examiner will respond accordingly:
Applicant Argument 1: This problem is solved by the features of the amended claim 11. Applicant submits that Luhn does not anticipate the invention recited in the amended claim. 
As explained above, the generator element is attached eccentrically to the rotating shaft via a bracket, while in the solution according to the invention a housing element is formed by two metal plates (5 and 6) and this can be rotated relative to the rotating machine part by means of two bearings (12 and 13). From the comparison of the two above illustrations, one from Luhn and one from the present application, it immediately follows that a completely different solution is provided by the amended claims of the present application. With the present application, the energy yield can be improved by the generator operation, since ultimately the energy of the rotating machine part can be better used. There is no disclosure by Luhn that would lead a person of ordinary skill in the art to the claimed solution. 
Accordingly, applicant submits that Luhn does not anticipate the presently claimed invention. 

Examiner Response 1: Applicant has amended independent claim 11. Examiner has now rejected claims on combination of references, for details please see rejection below.

Claim Interpretation
Claims 16 and 17 recite the limitations “axial-flow generator” and “radial-flow generator” respectively without further definitions of those limitations in the specification. As communicated in Office Action dated 2.8.22, Examiner is interpreting the respective limitations to be same as “axial-flux generator” and “radial-flux generator”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-13, 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Luhn in view of Helle.
Regarding Claim 11, Luhn discloses (Fig 1 below)[Para 0034] a metallurgical device (Para 0001), comprising: at least one machine part (Fig 1, 1) rotatable about an axis (Fig 1, AA); an energy consumer (Fig 1, 4) arranged on or in the machine part (Fig 1, 1); and an energy source (Fig 1, 1,2,3,4,5,6,7) in electrical connection with the energy consumer (4), wherein the energy source (Fig 1, 1,2,3,4,5,6,7)  is a generator in connection with the rotating machine part (1) for rotation therewith, wherein the generator (5, 6, 7) is otherwise free of any mechanical connection with the metallurgical device (1) and wherein the generator (5, 6, 7)is a housing element, on which at least one eccentric mass (Fig 1, 5,6) is arranged at a location that is at a distance radially (R1) from the axis (AA), wherein (Fig 1 ) the metal plates (5, 6) are a component part of the housing element, wherein the housing [Para 0035] element is mounted rotatably in relation to the rotatable machine part (1) by bearings (8, 9) and wherein the carrier element (4) is connected to the rotatable machine part (1) for rotation therewith. (Para 0035 explicitly shows the housing in another embodiment from Luhn).
  Luhn does not explicitly disclose the generator has two metal plates arranged parallel to one another and spaced apart axially from one another, wherein a number of coil rings arranged on a carrier element are arranged between the metal plates. 
Helle discloses the generator (Fig 4a below) has two metal plates (24) arranged parallel to one another and spaced apart axially (d) from one another, wherein a number of coil rings (19) arranged on a carrier element (19a) are arranged between the metal plates (24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the device of Luhn with the generator with two metal plates arranged parallel to one another and spaced apart axially from one another, wherein a number of coil rings arranged on a carrier element are arranged between the metal plates, as taught by Helle to improve the efficiency of the flux generation.




    PNG
    media_image1.png
    690
    545
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    382
    483
    media_image2.png
    Greyscale

Regarding Claim 12, Luhn in view of Helle discloses the device according to claim 11. Luhn in view of Helle further discloses the machine part (Luhn, Fig 1 above, 1) is a shaft or roller [Luhn, Para 0001] for conveying cast or rolled stock.
Regarding Claim 13, Luhn in view of Helle discloses the device according to claim 11. Luhn in view of Helle further discloses the energy consumer (Luhn, Fig 1, 4) includes a sensor [Luhn, Para 0002].
Regarding Claim 16, Luhn in view of Helle discloses the device according to claim 11. Luhn in view of Helle further discloses the generator is an axial-flow generator[Helle, Para 0040](See claim interpretation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the device of Luhn with the generator being an axial flow as taught by Helle to improve the efficiency of the flux generation.
Regarding Claim 17, Luhn (Fig 1a below, Fr) in view of Helle discloses the device according to claim 11. Luhn in view of Helle further discloses the generator is a radial-flow generator.(The direction of flux is in the radial direction as shown in Fig 1a below). See claim interpretation section.

    PNG
    media_image3.png
    458
    638
    media_image3.png
    Greyscale


Regarding Claim 20, Luhn in view of Helle discloses the device according to claim 11. Luhn in view of Helle further discloses at least one of the metal plates (Luhn, Fig 3 below, 17a) is connected to a multi-pole magnetic plate (Fig 3, 15) arranged between the metal plate (17a) and the carrier element (14a).
Regarding Claim 21, Luhn in view of Helle discloses the device according to claim 20. Luhn  in view of Helle further discloses each of the metal plate (Luhn, Fig 3 below, 17a) is connected to a respective multi-pole magnetic plate (Fig 3, 15) arranged between the respective metal plate (17a) and the carrier element (14a).

    PNG
    media_image4.png
    678
    702
    media_image4.png
    Greyscale

Claim 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Luhn in view of Helle and Liu.
Regarding Claim 14, Luhn in view of Helle discloses the device according to claim 11 including the energy consumer (Luhn, Fig 1 above, 4). Luhn in view of Helle does not disclose the energy consumer comprises a transmitter for transmitting a signal.
Liu discloses (Liu, Abstract) the energy consumer comprises a transmitter [Liu, Para 0020] (Liu, Fig 1 below, 4)for transmitting a signal.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have formed the device of Luhn in view of Helle including the energy consumer with the transmitter for transmitting a signal as taught by Liu in order to provide automatic online detection of operating parameters [Liu, Para 0002].

    PNG
    media_image5.png
    411
    470
    media_image5.png
    Greyscale

Regarding Claim 15, Luhn in view of Helle discloses the device according to claim 11. Luhn in view of Helle does not disclose the generator comprises an electronic closed-loop control for closed-loop control of energy generated.
Liu discloses the generator (Fig 1 above, 2,4) comprises an electronic closed-loop control for closed-loop control of energy generated [Liu, Para 0004].
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have formed the device of Luhn in view of Helle with the generator comprising an electronic closed-loop control for closed-loop control of energy generated as taught by Liu to provide automatic online detection and control of operating parameters [Para 0004].


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832  

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832